DETAILED ACTION
Status of Claims
This communication is in response to application filed on 03/29/2019.
Claims 1-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and an apparatus directed towards an abstract idea of the grouping certain methods of organizing human activity, specifically within the recognized subgrouping of commercial or legal interactions. This judicial exception is not integrated into a practical application because the claims are directed toward generally linking the use of the abstract idea to the particular technologies and fields of use for blockchain and smart contracts. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely either append conventional, well-understood, and 
Claims 1-11 are drawn to methods or, more specifically, processes which are among the four patentable statutory categories. These methods are directed to the abstract idea of utilizing contracts to facilitate the exchange of digital assets. The methods employ the use of smart contracts within the blockchain technological environment for this facilitation. Claim 1 is the only independent method claim in the application. The following analysis applies the necessary tests to support the prior conclusions.
Claim 1 -
The claim is directed to an abstract idea without significantly more. The claim recites limitations including “deploying into the blockchain a listing contract transaction, said listing contract describing a digital asset,” “receiving a purchase message for the digital asset described in the listing contract from a purchaser, said purchase message further comprising a quantity of a cryptocurrency,” and “deploying into the blockchain a settlement execution contract transaction, said settlement execution contract managing the exchange of the digital asset and the cryptocurrency.” These limitations amount to what would be described as the fundamental steps of an exchange or sales contract, which is firmly within the abstract idea grouping including certain methods of organizing human activity and sub-grouping including commercial and/or legal interactions. Additionally, the limitations directed towards listing digital assets would be analogous to a catalogue or menu function within a marketplace or store, which is also firmly within the abstract idea grouping including certain methods of organizing human activity and sub-grouping including commercial and/or legal interactions.
The underlying abstract idea of the claim is not considered to be integrated into a practical application because the additional limitations, individually or as a whole, do not go beyond either merely reciting instructions to apply the abstract idea on a generic computer, simply adding insignificant 
The limitation for deploying a smart contract into a blockchain and able to facilitate transfers between users would fall under the category of mere instructions to apply the abstract idea on a general computer. Deploying code that can generically perform the activity to a generalized computer environment clearly falls within this category.
The limitation where the smart contract lists the asset using a blockchain transaction would fall under the categories of mere instructions to apply the abstract idea on a general computer and insignificant extra-solution activity recognized as mere data gathering. Listing an available asset is merely data gathering, as it would be considered part of the necessary data required for the abstract idea in any implementation. The smart contract transaction performing this listing is, itself, just an instruction to perform this portion of the abstract idea in a generalized computing environment.
The limitation pertaining to purchase of the asset using cryptocurrency would be considered insignificant extra-solution activity of the type mere data gathering. Designating the item to be purchased and receiving that information is simply gathering the necessary data to perform the underlying abstract idea.
The limitation pertaining to executing the exchange/sale through smart contract transactions would be considered mere instructions to apply the abstract idea on a general computer. Generically functional code implemented within a generalized computing environment falls squarely within this category.
As a whole, the method generally links the abstract ideas of listing assets and facilitating their sale/exchange to the novel technological environment peculiar to blockchains and smart contracts. Limiting the use of an abstract idea to a specific technological 
Because the claim is directed to an abstract idea that has not been integrated into a practical application, we must determine whether the claim amounts to significantly more than the underlying abstract idea. This determination builds upon previous findings of the individual elements and the combination of elements as a whole. In addition to the previous analysis of the limitations, each of the individual elements would be considered a well-understood, routine, and conventional to one of ordinary skill in the blockchain and/or smart contract industries. This conclusion is supported by the lack of specificity and generalized functional language where the Applicant calls for use of the smart contract operations and blockchain transactions. The Applicant does not claim to have invented any of the invoked Smart Contract functions and the provided description of Smart Contracts indicates their implementation through legacy programming languages with known capabilities.
As an ordered combination, we would also conclude that the claimed combination would be well-understood, routine, and conventional within the relevant industries. The operations are ordered such that each element after the initial creation of the smart contract is dependent upon the immediate prior element of the claim. Within this method, a smart contract could not list a digital asset prior to its creation/deployment, a valid purchase message could not be received without an asset being listed and price established (in part because the listing is the only container for the necessary information to identify and/or purchase the asset), and a transfer cannot be executed without the purchaser’s identification of the asset to be purchased and provision of funds. Further, this order of steps coincides with how a marketplace or shop typically facilitates the underlying abstract idea (establish market, list items for sale, receive purchase request, and execute the exchange). As such, the additional elements of the claim do not amount to significantly more than the underlying abstract idea.
Claim 2 -
wherein the settlement execution contract is executed by a transfer agent account to claim 1. This limitation would be considered insignificant extra-solution activity that does not integrate the underlying abstract idea into a practical application. Further, either using a third party to execute/enforce a contract and/or using an account dedicated to executing would be considered insignificant extra-solution activity. The function of the invention is not altered in any meaningful way when using an alternate account to operate smart contracts and the specification does not indicate any benefit, function, or purpose to this limitation that would suggest anything beyond the insignificant element of changing the name on the account to which the smart contract is attributed. Taken as a whole, the additional limitation does not provide the necessary inventive step to contribute significantly more to the underlying abstract idea necessary to be considered an inventive step.
Claim 3 -
Claim 3 introduces a limitation wherein the transfer agent account receives the digital asset, and transfers the cryptocurrency and digitally signs the settlement execution contract to claim 2. This limitation further adds to the underlying abstract idea by incorporating an escrow function into the transfer agent account, which is another abstract idea of the grouping certain methods of organizing human behavior and subtype of legal or commercial transactions. This limitation provides no additional elements beyond attempting to introduce further abstract idea and instructions merely to perform the additional idea within the technological environment. Further, the implementation of the abstract idea is introduced at a stage in the transaction which would be considered well-understood and conventional within the art. As such, this claim fails to introduce the necessary inventive step or incorporate the abstract idea into a practical application in order to be considered patentable.
Claim 4 -
Claim 4 introduces a limitation wherein the transfer agent account delivers the digital asset to the purchaser and signs the settlement execution contract to claim 3. This claim completes the escrow 
Claim 5 -
Claim 5 introduces a limitation wherein the digital asset is a virtual item to claim 1. This additional element would be considered insignificant extra-solution activity. A virtual item is functionally indistinguishable from a physical item or abstraction for the purposes of the invention; it is still directed to the abstract idea of an exchange or transfer analogous to real world exchange. Further, it is merely applying the abstract idea within a further novel technological environment (ie virtual assets). The additional elements do not provide the significantly more necessary to render the underlying abstract idea patentable.
Claim 6 -
Claim 6 introduces a limitation to wherein the virtual item is associated with a video game platform claim 5. Further limiting what is being transferred is not, on its own, sufficient to be considered significantly more sufficient to render the underlying abstract idea patentable.
Claim 7 -
Claim 7 introduces a limitation further comprising processing a plurality of transactions into a block on the blockchain by a guild account to claim 1. This limitation introduces another account to process a subset of the underlying abstract idea and the functionality for that account to operate and execute multiple transactions onto the blockchain within a single operation. However, the use of an additional account would be considered an insignificant division of the invention’s function (see Claim 2 above). Further, the claimed operation of multiple transactions simultaneously is merely instructions for multiplicative implementation of the underlying abstract idea. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 8 -
Claim 8 introduces a limitation wherein the guild account confirms a listing contract transaction to claim 7. This would be considered insignificant extra-solution activity, because confirmation of a transaction would be considered well-understood, routine, and conventional within the blockchain and smart contract industries. Blockchain is, inherently, a technology built around and focused upon confirmation of transactions. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 9 -
Claim 9 introduces a limitation wherein the guild account selects a transfer agent account to execute a settlement execution contract to claim 7. This would be mere data-gathering, where the additional element simply substitutes its selection for a pre-designated transfer agent. This sort of substitution would also be considered well-understood, routine, and conventional within the blockchain, programming, and smart contract industries. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 10 -
Claim 10 introduces a limitation wherein the listing contract further comprises a name of the digital asset, a game or server on which it is located and a price of the digital asset to claim 1. These elements would be considered insignificant extra-solution activity and/or mere data gathering, because the name, price, and virtual location of the asset is either only tangentially relevant to the transaction or data necessary for the basic function of the transaction; their inclusion does not modify the underlying abstract idea in any significant way. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 11 -
wherein the at least one smart contract is selected from a guild proposal contract; a listing contract; a settlement execution contract; a request contract; and a virtual good contract to claim 1. These limitations amount to mere data gathering, as each additional selection is a simple substitution for some portion of the data necessary to operate the transaction. This limitation does not incorporate the underlying abstract idea into a practical application through its simple substitutions. Further, substituting a selection of code into each step would be considered insignificant extra-solution activity, because it still operates merely as additional instructions to perform the abstract idea within the specific technological environment and the substitutions would be considered well-understood, routine, and conventional to one of ordinary skill, both individually and in the specific, conventional order provided. As such, these elements neither incorporate the abstract idea into a practical application nor provide something significantly more to the underlying abstract idea necessary to render the invention patentable.
Claims 15-20 recite systems directed, essentially, to performing the method of independent claim 1 and its dependent claims. Specifically, these are apparatus claims which purport to operate a blockchain and execute smart contracts within the blockchain technological environment. Claim 12 is the only independent apparatus claim in the application, upon which each of the rejected claims are dependent. The following analysis applies the necessary tests to support the prior conclusions.
Claim 15 -
The claim is directed to an abstract idea without significantly more. The claim recites limitations including “deploy into the blockchain a listing contract transaction, said listing contract describing a digital asset,” “receive a purchase message for the digital asset described in the listing contract from a purchaser, said purchase message further comprising a quantity of a cryptocurrency,” and “deploy into the blockchain a settlement execution contract transaction, said settlement execution contract managing the exchange of the digital asset and the cryptocurrency.” These limitations are identical to those in claim 1, as analyzed above, where all observations apply to claim 15. 
Claim 15 includes further elements directed to a physical system to implement, essentially, the method of claim 1. However, the physical structure introduced merely serves to implement the underlying abstract idea on a generalized computer, which is considered insignificant extra-solution activity. Thus, for these reasons in addition to those discussed for claim 1, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 16 -
Claim 16 corresponds to claim 2, introducing a limitation wherein the settlement execution contract is executed by a transfer agent account in the blockchain platform to claim 15. This limitation would be considered insignificant extra-solution activity that does not integrate the underlying abstract idea into a practical application. Further, either using a third party to execute/enforce a contract and/or using an account dedicated to executing would be considered insignificant extra-solution activity. The function of the invention is not altered in any meaningful way when using an alternate account to operate smart contracts and the specification does not indicate any benefit, function, or purpose to this limitation that would suggest anything beyond the insignificant element of changing the name on the account to which the smart contract is attributed. Taken as a whole, the additional limitation does not provide the necessary inventive step to contribute significantly more to the underlying abstract idea necessary to be considered an inventive step.
Claim 17 -
Claim 17 corresponds to claim 3, introducing a limitation wherein the transfer agent account receives the digital asset, and transfers the cryptocurrency and digitally signs the settlement execution contract to claim 16. This limitation further adds to the underlying abstract idea by incorporating an 
Claim 18 -
Claim 18 corresponds to claim 4, introducing a limitation wherein the transfer agent account delivers the digital asset to the purchaser and signs the settlement execution contract to claim 17. This claim completes the escrow function introduced in claim 17 through merely invoking instructions to finalize transfer of the asset. Thus, it also fails to provide the additional limitations necessary to make the underlying abstract ideas patentable.
Claim 19 -
Claim 19 corresponds to claim 7, introducing a limitation wherein a plurality of transactions are processed into a block on the blockchain by a guild account to claim 15. This limitation introduces another account to process a subset of the underlying abstract idea and the functionality for that account to operate and execute multiple transactions onto the blockchain within a single operation. However, the use of an additional account would be considered an insignificant division of the invention’s function (see Claim 2 above). Further, the claimed operation of multiple transactions simultaneously is merely instructions for multiplicative implementation of the underlying abstract idea. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 20 -
Claim 20 corresponds to claim 8, introducing a limitation to wherein the guild account confirms a listing contract transaction and a transfer agent account to execute a settlement execution contract claim 19. This would be considered insignificant extra-solution activity, because confirmation of a transaction would be considered well-understood, routine, and conventional within the blockchain and smart contract industries. Blockchain is, inherently, a technology built around and focused upon confirmation of transactions. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1 - 4, 7 - 8, 12 - 13, and 15 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190012660 (Masters). 
Claim 1 -
Masters anticipates a method, performed by a computer system, of creating a marketplace for exchanging digital assets and digital currency between user accounts (see Masters para 0005, discussing an embodiment of its marketplace where digital asset tokens and currency are exchanged).
deploying into a blockchain computer executable program code comprising at least one smart contract, said smart contract operable to create transactions between users of the computer system (see Masters para 0096, contemplating the deployment of a smart contract to handle the exchange; see also para 0099, describing a smart contract and its management of its relevant transactions and other operations).
Masters discloses the element wherein under control of the smart contract, deploying into the blockchain a listing contract transaction, said listing contract describing a digital asset, said listing contract further comprising computer executable program code (see Masters para 0099, describing the listing of asset-backed digital tokens, via smart contract, alongside the conditions for executing the exchange through operation of the smart contract).
Masters discloses the element where under control of the listing contract, receiving a purchase message for the digital asset described in the listing contract from a purchaser, said purchase message further comprising a quantity of a cryptocurrency (see Masters para 0106, discussing the use of requests for the offerings and the use of tokens or cryptocurrency within those requests to fulfill the asset transfer contracts).
Masters discloses the element where under control of the listing contract, deploying into the blockchain a settlement execution contract transaction, said settlement execution contract managing the exchange of the digital asset and the cryptocurrency (see Masters paras 0099 and 0106, describing how the offering smart contract manages the asset and currency transfers).
Claim 2 -
Masters anticipates all the elements of Claim 1 and the additional limitation wherein the settlement execution contract is executed by a transfer agent account (see Masters para 0108, discussing the autonomous exchange module, and configuring it to function as an agent to coordinate and manage the smart contract transactions).
Claim 3 -
Masters anticipates all the elements of Claim 2 and the additional limitation wherein the transfer agent account receives the digital asset, and transfers the cryptocurrency and digitally signs the settlement execution contract (see Masters para 0108, discussing how the autonomous exchange module can be configured to hold/deliver the transferred cryptocurrency or digital assets and finalize the execution of contracts).
Claim 4 -
Masters anticipates all the elements of Claim 3 and the additional limitation wherein the transfer agent account delivers the digital asset to the purchaser and signs the settlement execution contract (see Masters para 0108, discussing how the autonomous exchange module can be configured to hold/deliver the transferred cryptocurrency or digital assets and finalize the execution of contracts).
Claim 7 -
Masters anticipates all the elements of Claim 1 and the additional limitation where the method is further comprising processing a plurality of transactions into a block on the blockchain by a guild account (see Masters para 0084 describing the system where the server construct can be configured to operate as one or more blockchain providers; see also para 0113, contemplating the ability to pool transactions as a means to reduce costs). Specifically, the autonomous exchange module can operate using the equivalent of a guild account (as it can be configured as part of a blockchain provider, which is analogous to the functions of guild accounts described by the Applicant) and can simultaneously process a plurality of transactions into a block.
Claim 8 -
Masters anticipates all the elements of Claim 7 and the additional limitation wherein the guild account confirms a listing contract transaction (see Masters paras 0084 and 0090 describing the offering 
Claim 12 -
Masters anticipates a computing system for creating a marketplace for exchanging digital assets and digital currency between users (see Masters paras 0021 and 0084 contemplating the structure of systems to facilitate asset transfers).
Masters discloses the element of a processor for executing computer-executable instructions (see Masters para 0026, describing the processor element of its proposed system).
Masters discloses the element of a computer-readable storage medium containing computer-executable instructions that when executed by the processor control the computing system to: provide a blockchain platform for exchanging digital assets and digital currency between a plurality of accounts in the platform (see Masters Claims 10 - 16, detailing the element of a computer-readable medium and the instructions necessary to facilitate the marketplace it is directed toward).
Masters discloses the element which deploy[s] into the blockchain platform computer executable program code comprising a plurality of smart contracts, said smart contracts executed by accounts to facilitate transactions between users of the computer system (see Masters para 0087, discussing the function of facilitating smart contracts onto one or more blockchains in order to operate the infrastructure of the marketplace).
Claim 13 -
Masters anticipates all the elements of Claim 12 and the additional limitation wherein the accounts further comprise: a guild account; a user account; and a transfer agent account (see Masters para 0084 describing the server and its modules which may function either as guild and/or transfer agent accounts; see also paras 0007 and 0021-24 discussing the manner in which users may interact with the marketplace, via the equivalent of user accounts).
Claim 15 -
Masters anticipates all the elements of Claim 12 and the additional limitations wherein the computer-readable storage medium containing computer-executable instructions that when executed by the processor control the computing system to: deploy into the blockchain a listing contract transaction, said listing contract describing a digital asset, said listing contract further comprising computer executable program code (see Masters para 0099, describing the listing of asset-backed digital tokens, via smart contract, alongside the conditions for executing the exchange through operation of the smart contract);
under control of the listing contract, receive a purchase message for the digital asset described in the listing contract from a purchaser, said purchase message further comprising a quantity of a cryptocurrency (see Masters para 0106, discussing the use of requests for the offerings and the use of tokens or cryptocurrency within those requests to fulfill the asset transfer contracts); and
under control of the listing contract, deploy into the blockchain a settlement execution contract transaction, said settlement execution contract managing the exchange of the digital asset and the cryptocurrency (see Masters paras 0099 and 0106, describing how the offering smart contract manages the asset and currency transfers).
Claim 16 -
Masters anticipates all the elements of Claim 15 and the additional limitation wherein the settlement execution contract is executed by a transfer agent account in the blockchain platform (see Masters para 0108, discussing the autonomous exchange module, and configuring it to function as an agent to coordinate and manage the smart contract transactions).
Claim 17 -
Masters anticipates all the elements of Claim 16 and the additional limitation wherein the transfer agent account receives the digital asset, and transfers the cryptocurrency and digitally signs the settlement execution contract (see Masters para 0108, discussing how the autonomous exchange module can be configured to hold/deliver the transferred cryptocurrency or digital assets and finalize the execution of contracts).
Claim 18 -
Masters anticipates all the elements of Claim 17 and the additional limitation wherein the transfer agent account delivers the digital asset to the purchaser and signs the settlement execution contract (see Masters para 0108, discussing how the autonomous exchange module can be configured to hold/deliver the transferred cryptocurrency or digital assets and finalize the execution of contracts).
Claim 19 -
Masters anticipates all the elements of Claim 15 and the additional limitation wherein a plurality of transactions are processed into a block on the blockchain by a guild account (see Masters para 0084 describing the system where the server construct can be configured to operate as one or more blockchain providers; see also para 0113, contemplating the ability to pool transactions as a means to reduce costs).
Claim 20 -
Masters anticipates all the elements of Claim 19 and the additional limitation wherein the guild account confirms a listing contract transaction and a transfer agent account to execute a settlement execution contract (see Masters paras 0084 and 0090 describing the offering validation module as a part of the guild-equivalent server, discussed with claim 7 above, as well as its function to validate listed offerings; see also para 0108, discussing the autonomous exchange module, and configuring it to function as an agent to coordinate and manage the smart contract transactions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Masters.
Claim 9 -
Masters discloses all the elements of Claim 7. Masters does not specifically disclose the additional limitation wherein the guild account selects a transfer agent account to execute a settlement execution contract. However, Masters does disclose an embodiment where its servers, including their functionality as blockchain providers, could be distributed among many physical computers (see Masters para 0084 indicating that the server may be distributed amongst multiple devices similar to previously described server at para 0026). Thus, multiple server nodes could function as transfer agent and/or guild accounts (as described previously). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the well-known techniques and capabilities of smart contracts to encode the smart contracts with rules which would enable a guild account to choose which transfer agent account to execute the settlement contracts.

Claims 5 - 6, 10 - 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Masters in view of US20200334668 (Nicli).
Claim 5 -
Masters discloses all the elements of Claim 1. Masters does not specifically disclose the additional limitation wherein the digital asset is a virtual item. However, Nicli teaches the limitation wherein the digital asset is a virtual item (see Nicli para 0121 and Fig 2, discussing the issuance and secure exchange of digital assets, including digital commodities and gaming items). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a known technique for exchanging asset-backed tokens with tokens backed by virtual assets and the results thereof would be predictable.
Claim 6 -
The combination of Masters and Nicli discloses all the elements of Claim 5. Masters does not specifically disclose the additional limitation wherein the virtual item is associated with a video game platform. However, Nicli teaches the limitation wherein the virtual item is associated with a video game platform (see Nicli para 0121 and Fig 2, discussing the issuance and secure exchange of digital assets, including digital commodities and gaming items). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a known technique for exchanging asset-backed tokens with tokens backed by virtual items associated with a video game platform and the results thereof would be predictable.
Claim 10 -
Masters discloses all the elements of Claim 1. Masters does not specifically disclose the additional limitation wherein the listing contract further comprises a name of the digital asset, a game or server on which it is located and a price of the digital asset. Masters does disclose elements where the identity and price of the asset is recorded (see Masters paras 0042-44, where the identification and pricing of assets are discussed). Further, Nicli teaches the elements of the limitation wherein the listing contract further comprises a name of the digital asset, a game or server on which it is located and a price of the digital asset specifically regarding a game or server (see Nicli para 0121 and Fig 2, discussing the issuance and secure exchange of digital assets, including digital commodities and gaming items). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to recognize and apply the pertinent identifying qualities of a digital asset within a smart contract where those qualities would be necessary to execute any transaction.
Claim 11 -
Masters discloses all the elements of Claim 1. Masters does not specifically disclose the additional limitation wherein the at least one smart contract is selected from a guild proposal contract; a listing contract; a settlement execution contract; a request contract; and a virtual good contract. Masters does disclose the elements pertaining to listing, settlement, and request contracts. (see Masters paras 0096-97 and 0099-0100, describing how offers, requests, and settlement functions operate) Further, Nicli teaches the elements of the limitation wherein the at least one smart contract is selected from a guild proposal contract; a listing contract; a settlement execution contract; a request contract; and a virtual good contract pertaining to video games (see Nicli para 0121 and Fig 2, discussing the issuance and secure exchange of digital assets, including digital commodities and gaming items). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the well-known capabilities and predictable results of smart contracts to include contracts which identify/incorporate guild nodes into their marketplace and/or assign tokens to represent virtual assets.
Claim 14 -
Masters discloses all the elements of Claim 12. Masters does not specifically disclose the additional limitation wherein the plurality of smart contracts further comprise: a guild proposal contract; a listing contract; a settlement execution contract; a request contract; and a virtual good contract. Masters does disclose the elements pertaining to listing, settlement, and request contracts. (see Masters paras 0096-97 and 0099-0100, describing how offers, requests, and settlement functions operate) Further, Nicli teaches the elements of the limitation wherein the plurality of smart contracts further comprise: a guild proposal contract; a listing contract; a settlement execution contract; a request contract; and a virtual good contract pertaining to video games (see Nicli para 0121 and Fig 2, discussing the issuance and secure exchange of digital assets, including digital commodities and gaming items). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the well-known capabilities and predictable results of smart contracts to include the ability to execute contracts which identify/incorporate guild nodes into their marketplace and/or assign tokens to represent virtual assets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent application US 20190025276 A1 includes additional information on linking and exchanging digital and token assets within the blockchain environment useful in determining the state of the art.
 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEHA PATEL/           Supervisory Patent Examiner, Art Unit 3685